UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):November 16, 2007 (November 12, 2007) MASSEY ENERGY COMPANY (Exact name of registrant as specified in its charter) Delaware 1-7775 95-0740960 (State or other jurisdiction of incorporation ) (Commission File Number) (IRS Employer Identification No.) 4 North 4th Street, Richmond, Virginia 23219 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (804)788-1800 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement. Non-Employee Director Compensation Summary On November 11, 2007, pursuant to its Committee Charter, the Compensation Committee of the Board of Directors of Massey Energy Company (the “Company”) conducted its annual review of the Company’s Non-Employee Director Compensation Summary that summarizes the compensation payable to the non-employee directors and recommended to the Governance and Nominating Committee changes to the compensation payable to non-employee directors set forth in the Non-Employee Director Compensation Summary.In conjunction with its review of the Non-Employee Director Compensation Summary, the Compensation Committee engaged an outside benefits consultant to provide guidance to the Compensation Committee on what changes to make, if any, to the Non-Employee Director Compensation Summary. On November 12, 2007, upon the recommendation of the Governance and Nominating Committee, the Board of Directors approved the changes to the Non-Employee Director Compensation Summary applicable to non-employee directors after November 12, 2007.The annual retainer, payable quarterly, was changed from $40,000 to $44,000.Additionally, a $30,000 annual retainer, payable quarterly, was established for the Lead Independent Director.The number of shares of restricted stock awarded to a non-employee director upon his or her appointment or election to the Board of Directors was changed from 4,000 restricted shares to that number of restricted shares equal to the value of $110,000 based on the closing stock price on the date of grant, or in the event that the market is closed, the next preceding trading day.The number of restricted units awarded to a non-employee director upon his or her appointment to the Board of Directors was changed from 2,750 restricted units to that number of restricted shares equal to the value of $74,000 based on the closing price on the date of grant, or in the event that the market is closed, the next preceding trading day.The number of shares of restricted stock awarded on an annual basis to a non-employee director was changed from 2,000 restricted shares to that number of restricted shares equal to the value of $80,000 based on the closing price on the date of grant, or in the event that the market is closed, the next preceding trading day.The Massey Energy Company Non-Employee Director Compensation Summary, as amended and restated, is effective as of November 12, 2007 and is attached hereto as Exhibit 10.1 and is hereby incorporated into this Item1.01. Item4.01. Changes in Registrant’s Certifying Accountant. On November 12, 2007, the Audit Committee of the Board of Directors of the Company approved the dismissal of Arnett& Foster P.L.L.C. (“Arnett& Foster”) as the independent registered public accounting firm for the Company’s Coal Company Salary Deferral and Profit Sharing Plan (the “401(k) Plan”).Further, on November 12, 2007, the Audit Committee of the Board of Directors approved Keiter, Stephens, Hurst, Gary & Shreaves, P.C. (“Keiter Stephens”) as the 401(k)Plan’s new independent registered public accounting firm for the year ended December31, 2007.The Audit Committee, in an effort to reduce costs, determined that it would be preferable for the Company to have another accounting firm take over the audit of the 401(k) Plan. The report of Arnett & Foster on the financial statements of the 401(k) Plan for the years ended December31, 2005 and 2006 contained no adverse opinion or disclaimer of opinion, and such report was not qualified or modified as to uncertainty, audit scope, or accounting principles. During the years ended December31, 2006 and 2005 and through November 12, 2007, there were no disagreements with Arnett & Foster on any accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements if not resolved to the satisfaction of Arnett & Foster would have caused it to make a reference to the subject matter of the disagreements in connection with its report on the 401(k) Plan’s financial statements for such years. 1 No reportable event as described in paragraph (a)(1)(v) of Item304 of Regulation S-K has occurred during the years ended December31, 2005 and 2006 and through November 12, 2007 with respect to the 401(k) Plan. The 401(k) Plan provided a copy of the foregoing disclosures to Arnett & Foster prior to the date of the filing of this report and requested that Arnett
